Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/369,232 filed on 06/25/2021.  Claim(s) 12, 14-15, 17-18 have been cancelled. Claim(s) 1-11, 13, 16, and 19-25 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS)s filed on 07/01/2021 and 07/23/2021 is/are considered.
Priority
Applicant’s independent claim 1, claims “a transitional first notification”, “resumptive second notification”, “selection of at least a first on-demand content item partly based on a transitional first notification and partly based on a resumptive second notification”.
Claim 9 recites, “selecting said first on-demand content item partly based on a duration of a first notification and partly based on a duration of a second notification, wherein at least one of said first or second notifications is instantaneous.”

Provisional application 62/650,880 filed March 30, 2018, from which Application 16/369,232 claims priority, only mentions:
P.1 - Some variants provide a method for switching from a live terrestrial radio stream to a digital stream (on-demand content, filler material for ad breaks, etc.) and back again into the live terrestrial stream. Such switching in relation to a streaming first channel may be in response to ad breaks or other content (that may need to be replaced according to a user preference profile, 

P.4 - The listener may be able to be listening to a live stream and then shift into a set of on-demand content at any point. The idea behind this is that there are parts of the program that the listener is less interested in. When this is the case, the listener may shift into an on-demand segment until the live stream returns to something of interest… By looking at the event metadata such as duration and type, the service may fill a portion of the live segment with one or more on-demand events.

P.5 - The listener, through the use of preferences may select the type of fill content they are interested in. In the case where the user is more interested in hearing music, when live ad segments are coming up on the broadcast, the service may add the duration of the upcoming live ad events and replace them with a number of service recommended music on-demand events.

P. 12 - Accepts parameter duration to specify the amount of time to fill with event content that would be relevant to the station.


	Further Fig.7 of Provisional although similar in some ways to Fig.8 of the Application, is missing a few things. 
Fig.7 of Provisional doesn’t mention Snippet 865-Fig.8 of Application.  
In place of Start of an on-demand transition 861F-Fig.8 of Application, the provisional has (listener initiates on-demand)
Transition back to live 8611-Fig.8, Notification 881-Fig.8 of Application, is instead in provisional (music event fades back to live)

As can be seen above, the provisional does not appear to mention both a “transitional first notification” along with a “resumptive second notification”. Additionally, there is no mention of “selection of at least a first on-demand content item partly based on a transitional first notification and partly based on a resumptive second notification”. Therefore, the provisional application does not provide adequate support for, including, but not limited to the aforementioned claim limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites:
wherein a signal path by which a user receives said first live stream in real time toggles back and forth between a terrestrial radio signal and a simulcast of said terrestrial radio signal partly based on a signal strength, partly based on a signal path bottleneck bandwidth, and partly based on said first user preference pertaining to said first on-demand content item.

Applicant’s specification, also PGPUB (US 2019/0306552) which relate to claim 21:
[0032] Some variants provide a method for switching from a live terrestrial radio stream to a digital stream (on-demand content 767, filler material for ad breaks, etc.) and back again into the live terrestrial stream. Such switching in relation to a streaming first channel may be in response to ad breaks or other content (that may optionally be replaced according to a user preference profile, e.g.). In many instances such transitions may be signaled in real time or by a static station log (a script for the day received via a second channel, e.g.) received less than 24 hours earlier.

[0096] In some variants a user may toggle control 1949C from inactive to active, for example, to signal a transition by which "WEATHER" content is now to have a favorable preference 1184 (or vice versa). Alternatively or additionally, in some variants, such an interface may be configured so that dragging a control to a more favorable position (e.g. upward or leftward) allows a user 150 to signal a favorable preference 1184 more strongly than a contro11907A displaced thereby. Alternatively or additionally, an "On Demand!" control 1907M to allow a user 150 to trigger an instantaneous and temporary interjection of content in an on-demand queue 873 in lieu of finishing a presentation 289 of (one or more snippets 865 of apparently) unwanted live stream content.
[0116] Operation 2225 describes obtaining an indication of a first user control signaling a user request for on-demand content 767 (e.g. a second module of transistor-based special-purpose circuitry 1222, 1322 obtaining an indication 1209 of an activation of a first user control 1907M signaling a user request 861G for immediate on-demand content 767, 1167). This can occur, for example, in a context in which the user control 1907M has a label 1949 that toggles from "On Demand!" or the like to "Live!" or the like to signal an opportunity for the user 150 to switch immediately to on-demand presentation 289 or to switch back immediately to live stream presentation 289, respectively,
[0117] Operation 2240 describes selecting a first on-demand content item partly based on a transitional first notification and partly based on a resumptive second notification (e.g. a third module of transistor-based special-purpose circuitry 1222, 1322 obtaining a selection manifested as an action 1182 of at least a first on-demand content item partly based on a transitional first notification 881 and partly based on a resumptive second notification 881). This can occur, for example, in a context in which the transitional notification 881 announces "Temporarily Switching to On-Demand" visibly or audibly (or both) or in which the resumptive notification 881 announces "Now Switching Back to Broadcast Streaming" visibly or audibly.

Applicant’s specification does mention toggling between terrestrial radio signal and a simulcast partly based on (1) signal strength, (2) bottleneck bandwidth, (3) user preference [0034]. Switching between live radio stream to digital stream for on-demand content, and back again to live terrestrial stream, based on user preference profile is taught in [0032]. Live stream content may be injected with on-demand content based on user preference [0096]. Toggling between on demand and live content is taught in [0116].

Although, Applicant’s specification does mention toggling between live and on-demand content based on user preferences. The Examiner cannot readily find support in Applicant’s specification where “a signal path by which a user receives said first live stream in real time toggles back and forth between a terrestrial radio signal and a simulcast of said terrestrial radio signal partly based on said first user preference pertaining to said first on-demand content item.” The on-demand content in the paragraph cited above does not appear to be a simulcast of the live content or terrestrial signal.
Therefore, although Applicant’s specification only has support for “a signal path by which a user receives said first live stream in real time toggles back and forth between a terrestrial radio signal and a simulcast of said terrestrial radio signal partly based on said first user preference”.
	Appropriate correction(s) is/are required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13, 16, and 19-25 have been considered but are moot in view of the new ground(s) of rejection.

	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 2018/0160195), in view of Carver et al. (US 2003/0206596), and further in view of Charania et al. (US 2012/0222066).
claim 1, Redmond teaches a media-presentation-conscious scheduling method comprising: 
obtaining, by first transistor-based circuitry (Paragraph 0036, 0047; Fig.10, Paragraph 0131-0133) aboard a mobile device (client device, e.g., mobile device 104-Fig.1, Paragraph 0047 teaches client device 104 can be a computing device such as a smart phone, a tablet, a laptop, a portable media player, a wearable computing device, etc), categorical first metadata pertaining to one or more programmed segments of a first live stream during a presentation of said first live stream, wherein said categorical first metadata includes one or more category identifiers pertaining to said one or more programmed segments including a first programmed segment that includes a first snippet at a concluding portion of a content item currently being presented (Paragraph 0048 teaches client media device 104 can be configured to play media content items from a variety of sources of media content 130, including over-the-air broadcasts, content transmitted over public or private communication networks, which could be audio or video stream service providing media content via the Internet or via content delivery network 110, etc. Paragraph 0003 teaches many forms of media content are provided. Where many broadcast and cable content providers may provide 30 minute block of programming including approximately 22 minutes of a program interleaved with several commercial breaks, totaling around 8 minutes. Similarly, for streaming video/audio providers content may be split into multiple segments with intermediary advertisements, and/or followed by additional advertisements. Paragraph 0046 teaches playing different media content items 
obtaining, by second transistor-based circuitry (Paragraph 0036, 0047; Fig.10, Paragraph 0131-0133), an indication of a first user control signaling a user request for immediate on-demand content (Paragraph 0054 teaches allowing users to request a “skip” of a particular media content item being played during a fixed-duration break. Paragraph 0075 teaches user being allowed to “skip” the playing portions of certain media content items during the fixed duration break. One or more of the playlist entries can include “skip-able”, e.g. “skip-eligible” or “skip-allowed” attribute value indicating whether the particular media content can or cannot be skipped. Paragraph 0079 teaches a user performs some action to cause a skip request user input to be provided. Paragraph 0054-0055 teaches user requesting to skip a particular media content 
obtaining, by third transistor-based circuitry (Paragraph 0036, 0047; Fig.10, Paragraph 0131-0133), a selection of at least a first on-demand content item (Paragraph 0051 teaches determining a particular set of media content items for the client device 104 to play using a media recommendation engine. Selection for the items on the playlist may be based on including, but not limited to, a time of day, demographic information of the user, prior history of the user, a type of descriptive information of the particular program currently being watched, a requested length of the requested playlist, etc.);
conditionally causing, by fourth transistor-based circuitry (Paragraph 0036, 0047; Fig.10, Paragraph 0131-0133), an interruption of said first live stream by inserting said first on-demand content item so as to displace at least some of said first programmed segment as a conditional response to one or more indications of a first user preference pertaining to said first on-demand content item over a second user preference pertaining to said first programmed segment partly based on said first and second user preferences and partly based on one or more category identifiers pertaining to said later-programmed second programmed segment, wherein said first user preference is manifested as an activation of a first user control signaling a user request for immediate on-demand content (Paragraph 0049 teaches utilizing client device 104 to play media content items having fixed-duration breaks, such as “live” streams/broadcasts, from a variety of sources. The SCSC module 125 can be 
automatically causing, by fifth transistor-based circuitry (Paragraph 0036, 0047; Fig.10, Paragraph 0131-0133), a resumption of said first live stream by causing a presentation of said later-programmed second programmed segment When the user requests a skip, the first snippet may be the currently playing content of the live stream. The first snippet may have played for a little while and had not been completely played back, prior to user requesting a skip. Thus, when user requests to skip the content, the concluding portion of the first snippet is omitted from local presentation. Which is then replaced by presentation of an updated set of media content items to fill the remaining break length. Since breaks may be interleaved into the program, after conclusion of the break time, when the updated set of media content items that filled the remaining break time has concluded, the program will continue to be played. So a later programmed second segment representing the program will be played back, after presentation of the updated set of media content items that replaced the remaining portion of the first snippet skipped and the remaining duration of the break time). 
Redmond does not explicitly teach obtaining, a selection of at least a first content item partly based on a transitional first notification and partly based on a resumptive second notification;
conditionally causing, an interruption of said first stream by inserting both said transitional first notification and said first content item;
automatically causing, a resumption of said first stream by causing a presentation of said resumptive second notification and said later-programmed second programmed segment after a resumptive notification having a visible component displayed to a user and pertaining to said first stream.
In an analogous art, Carver teaches obtaining, a selection of at least a first content item partly based on a transitional first notification and partly based on a resumptive second notification; conditionally causing, an interruption of said first stream by inserting both said transitional first notification and said first content item; automatically causing, a resumption of said first stream by causing a presentation of said resumptive second notification and said later-programmed Thus, since replacement segment(s) also include in-transition and out-transition fragments, selection of a particular replacement segment(s) to fill the duration of the original segment, is partly based on in-transition and out-transition fragments {first transitional notification and resumptive second notification}. Where in Fig.9, original segment 912B is replaced, at least, but not limited to, includes out-transition fragment 120B, in-transition fragment 140E, segment 912E, out-transition fragment 120F, and in-transition fragment 140C. Further in Fig.9, after transition fragments 120F and 140c, original stream is returned to, and later segment 912C, is presented. Paragraph 0116 teaches in- and out-transitions can be black frames or other transition effects, such as frozen frame or a gradual fade. In-transition and out-transition fragments {first transitional notification and resumptive second notification} has a visible component displayed to a user, such as a visible transition effect of black frame, frozen frame, or gradual fade).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond to include obtaining, a selection of at least a first content item partly based on a transitional first notification and partly based on a resumptive second notification; conditionally causing, an interruption of said first stream by inserting both said transitional first notification and said first content item; automatically causing, a resumption of said first stream by causing a presentation of a resumptive second notification and said later-programmed second programmed segment after a resumptive notification having a visible component displayed to a user, as taught by Carver, for the advantage of selecting alternative content(s) having a duration equal to the original segment that includes in- and out-transition fragments, so that no retiming or buffering is needed to continue after the commercial (Carver – Paragraph 0106), allowing the 
Redmond and Carver do not explicitly teach resumptive notification pertaining to said first stream.
In an analogous art, Charania teaches resumptive notification pertaining to first stream (Paragraph 0026 teaches notification logic may determine a particular amount of time from the resumption of television of programming content on the content of interest, CoI. Notification logic may generate a notification regarding the resumption of the television programming content on the CoI. Paragraph 0027 teaches notification logic may generate a graphic and/or audible notification. Paragraph 0029 teaches notification logic generating a notification indicating that TV 110, for example, will automatically returned to the CoI upon resumption of television programming content, i.e., conclusion of the advertising content. Paragraph 0030 teaches channel control engine may be configured to tune to the CoI, without input from the user, upon resumption of the television programming content, i.e., conclusion of the break).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond and Carver to include resumptive notification pertaining to first stream, as taught by Charania, for the advantage of continuing to keep the user informed as to the different content changes/switches, so that they are aware of return to desired content, allowing them to prepare and anticipate pending return to content without any surprises.

claim 4, Redmond, Carver, and Charania teach wherein said obtaining said selection of said first on-demand content item comprises: 	
selecting said first on-demand content item partly based on a category identifier pertaining to said first on-demand content item having been selected for inclusion by a user via a client device that provides one or more controls or labels pertaining to said presentation of said first live stream (Redmond - Paragraph 0051 teaches determining a particular set of media content items for the client device 104 to play using a media recommendation engine. Selection for the items on the playlist may be based on including, but not limited to, a time of day, demographic information of the user, prior history of the user, a type of descriptive information of the particular program currently being watched, a requested length of the requested playlist, etc. Fig.5A, Paragraph 0054 teaches allowing users to request a “skip” of a particular media content item being played during a fixed-duration break. Paragraph 0075 teaches user being allowed to “skip” the playing portions of certain media content items during the fixed duration break). 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 2018/0160195), in view of Carver et al. (US 2003/0206596), in view of Charania et al. (US 2012/0222066), and further in view of Verhaegh et al. (US 2007/0074243).
claim 2, Redmond, Carver, and Charania teach by sixth transistor-based circuitry (Redmond - Paragraph 0036, 0047; Fig.10, Paragraph 0131-0133).
Redmond and Carver do not explicitly teach automatically and conditionally reducing, a content-insertion-induced lag in said first live stream by omitting at least a later-programmed third programmed segment. 
In an analogous art, Verhaegh teaches automatically and conditionally reducing, a content-insertion-induced lag in said first live stream by omitting at least a later-programmed third programmed segment (Fig.1, Paragraph 0002 temporarily replacing a live stream. Commercial blocks in a live broadcast stream can be replaced by other commercial blocks that are of more interest to the user. Fig.2, Paragraph 0003 teaches commercials 1, 2, in the live broadcast stream 100 can be replaced with longer length commercials 5 or shorter length commercials 6. If the user wants to insert a longer commercial 5 than the available gap (1) in the live broadcast stream, the resumption of the live stream is delayed. However, this delay may be used in the next block of content to be replaced (2) to insert a new content block (6) that lasts shorter. From Fig.2, we can see that insertion of replacement content (5) into live stream 100 in place of (1), creates an induced lag. After playback of replacement content (5), the next block of content (B) plays, and then next block (2) is removed and replaced by a shorter duration replacement content (6), reducing the lag induced by previous insertion of longer replacement content (5)).
.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 2018/0160195), in view of Carver et al. (US 2003/0206596), in view of Charania et al. (US 2012/0222066), in view of Yang et al. (US 2012/0102517), and further in view of Eriksson et al. (US 2018/0139501).
Consider claim 3, Redmond, Carver, and Charania teach live stream (Redmond - Paragraph 0049 teaches utilizing client device 104 to play media content items having fixed-duration breaks, such as “live” streams/broadcasts, from a variety of sources), but do not explicitly teach automatically reducing a lag in said first stream by implementing an accelerated playback of an additional later-programmed programmed segment as an automatic and conditional response to metadata indicating that said additional later-programmed programmed segment is not musical, wherein said accelerated playback causes 
In an analogous art, Yang teaches automatically reducing a lag in said first stream by implementing an accelerated playback of an additional later-programmed programmed portion (Paragraph 0059 teaches calculating a fast forward speed and/or duration, for the media stream to be played in fast forward mode to compensate for “media play delay”).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond, Carver, and Charania to include automatically reducing a lag in said first stream by implementing an accelerated playback of an additional later-programmed programmed portion, as taught by Yang, for the advantage of allowing the system the ability to compensate for any delays, in order to better catch up to playback of content, synchronizing content playback.
Redmond, Carver, Charania, and Yang do not explicitly teach implementing an accelerated playback of an additional later-programmed programmed segment as an automatic and conditional response to metadata indicating that said additional later-programmed programmed segment is not musical, wherein said accelerated playback causes a reduction in a duration of said additional later-programmed programmed segment within an order of magnitude of 5%.
In an analogous art, Eriksson teaches implementing an accelerated playback of an additional later-programmed programmed segment as an System may determine the relevance of each segment based on tags that identify the content of the segment, thus, non-musical segments may be accelerated more. Where segments may be accelerated at a specified amount, such as 5%, thus in turn shortening the playback duration of the segment by 5%).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond, Carver, Charania, and Yang to include implementing an accelerated playback of an additional later-programmed programmed segment as an automatic and conditional response to metadata .

Claim(s) 5, 7, 8, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Redmond et al. (US 2018/0160195) in view of Charania et al. (US 2012/0222066).
Consider claims 5 and 16, Redmond teaches a media-presentation-conscious scheduling method and system comprising: 
obtaining by transistor-based circuitry (Paragraph 0036, 0047; Fig.10, Paragraph 0131-0133) aboard a mobile device (client device, e.g., mobile device 104-Fig.1, Paragraph 0047 teaches client device 104 can be a computing device such as a smart phone, a tablet, a laptop, a portable media player, a wearable computing device, etc) categorical first metadata pertaining to one or more programmed segments of a first live stream during a presentation of said first live stream, wherein said categorical first metadata includes one or more category identifiers pertaining to said one or more programmed segments including a first programmed segment (Paragraph 0048 teaches client media device 104 can be configured to play media content items from a variety of sources of media content 130, including over-the-air broadcasts, content transmitted over public or 
obtaining a selection of at least a first on-demand content item (Paragraph 0054 teaches allowing users to request a “skip” of a particular media content item being played during a fixed-duration break. Paragraph 0075 teaches user being 
conditionally causing an interruption of said first live stream by causing an insertion of said first on-demand content item so as to displace at least some of said first programmed segment as a conditional response to one or more indications of a first user preference pertaining to said first on-demand content item (Paragraph 0049 teaches utilizing client device 104 to play media content items having fixed-duration breaks, such as “live” streams/broadcasts, from a variety of sources. The SCSC module 125 can be configured to detect an upcoming fixed-duration break from a media playlist server 106. Paragraph 0066 teaches media content metadata, which can include a data value indicating a 
automatically causing a resumption of said first live stream by causing a presentation of said later-programmed second programmed segment after a presentation of at least some of said first on-demand content item, said first live stream, wherein said presentation of at least some of said first programmed segment is thereby omitted from said presentation of said first live stream When the user requests a skip, the first programmed segment may be the currently playing content of the live stream. The first programmed segment may have played for a little while and had not been completely played back, prior to user requesting a skip. Thus, when user requests to skip the content, some of the first programmed segment is omitted from presentation. Which is then replaced by presentation of an updated set of media content items to fill the remaining break length. Since breaks may be interleaved into the program, after conclusion of the break time, when the updated set of media content items that filled the remaining break time has concluded, the program will continue to be played. So a later programmed second segment representing the program will be played back, after presentation of the updated set of media content items that replaced the remaining portion of the first programmed segment skipped and the remaining duration of the break time).
Redmond does not explicitly teach automatically causing resumption of said first stream, after a resumptive notification having a visible component displayed to a user and pertaining to said first stream.
In an analogous art, Charania teaches automatically causing resumption of said first stream, after a resumptive notification having a visible component displayed to a user and pertaining to said first stream (Paragraph 0026 teaches notification logic may determine a particular amount of time from the resumption of television of programming content on the content of interest, CoI. Notification logic may generate a notification regarding the resumption of the television programming content on the CoI. Paragraph 0027 teaches notification logic may generate a graphic and/or audible notification. Paragraph 0029 teaches notification logic generating a notification indicating that TV 110, for example, will automatically returned to the CoI upon resumption of television programming content, i.e., conclusion of the advertising content. Paragraph 0030 teaches channel control engine may be configured to tune to the CoI, without input from the user, upon resumption of the television programming content, i.e., conclusion of the break).


Consider claim 7, Redmond and Charania teach wherein said first programmed segment is an upcoming segment not being presented when said first live stream is interrupted (Redmond - Paragraph 0146 teaches a first media playlist 214 identifying a first set of one or more media content items to be played by client device during a break 735. When user issues a skip request, another media playlist 228 is determined for the remaining time that identifies a second set of one or more media content items to be played during the remaining amount of time of the break 735. Thus, the break 735, initially has multiple content items that were to be played, first programmed segment may be an upcoming segment within that list of multiple content items to be played, where first programmed segment has not been played yet, when user issues as skip request).

claim 8, Redmond and Charania teach wherein said selection is received as one or more preference indications or other actions from a user to whom said presentation of said first live stream is made via a client device by which said user controls said presentation (Redmond - Paragraph 0051 teaches determining a particular set of media content items for the client device 104 to play using a media recommendation engine. Selection for the items on the playlist may be based on including, but not limited to, a time of day, demographic information of the user, prior history of the user, a type of descriptive information of the particular program currently being watched, a requested length of the requested playlist, etc. Fig.5A, Paragraph 0054 teaches allowing users to request a “skip” of a particular media content item being played during a fixed-duration break. Paragraph 0075 teaches user being allowed to “skip” the playing portions of certain media content items during the fixed duration break).

Consider claim 10, Redmond and Charania teach wherein said causing said interruption of said first live stream comprises: 
obtaining said first user preference manifested as an activation of a first user control signaling a user request for immediate on-demand content (Redmond - Paragraph 0054 teaches allowing users to request a “skip” of a particular media content item being played during a fixed-duration break. Paragraph 0075 teaches user being allowed to “skip” the playing portions of certain media content items during the fixed duration break. One or more of the playlist entries can include “skip-able”, e.g. “skip-eligible” or “skip-allowed” . 

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Redmond et al. (US 2018/0160195), in view of Charania et al. (US 2012/0222066), and further in view of Carver et al. (US 2003/0206596).
Consider claim 6, Redmond and Charania teach wherein said presentation omits an instance of said first programmed segment that was broadcast in said first live stream (Redmond - Paragraph 0075 teaches user being allowed to “skip” the playing portions of certain media content items during the fixed duration break. Paragraph 0054-0055 teaches user requesting to skip a particular media content and in response to receiving the skip request message, determining an updated set of media content items for the client device 104 to play. Paragraph 0056 teaches generating a playlist having the same duration of the requested playlist duration. Paragraph 0095 teaches switching to play content from the updated playlist at 238), but does not explicitly teach omits an entire instance of said first programmed segment.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond and Charania to include omits an entire instance of first programmed segment, as further taught by Carver, for the advantage of enabling the system to completely remove and not show undesired segments of content to the user, providing greater enjoyment and attention during playback of content.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 2018/0160195), in view of Charania et al. (US 2012/0222066), in view of Carver et al. (US 2003/0206596), in view of Houston et al. (US 2017/0064360), in view of Ichino (US 5,440,351), and further in view of Seo et al. (US 2016/0127973).
claim 9, Redmond and Charania teach wherein said obtaining said selection comprises:
selecting said first on-demand content item (Redmond - Paragraph 0051 teaches determining a particular set of media content items for the client device 104 to play using a media recommendation engine. Selection for the items on the playlist may be based on including, but not limited to, a time of day, demographic information of the user, prior history of the user, a type of descriptive information of the particular program currently being watched, a requested length of the requested playlist, etc.).
Redmond and Charania do not explicitly teach selecting of said first content item partly based on a duration of a first notification and partly based on a duration of a second notification, wherein at least one of said first or second notifications is instantaneous and wherein a signal path by which a user receives said first live stream in real time toggles back and forth between a terrestrial radio signal and a simulcast of said terrestrial radio signal as needed partly based on a signal strength and partly based on a signal path bottleneck bandwidth.
In an analogous art, Carver teaches selecting of said first content item partly based on a duration of a first notification and partly based on a duration of a second notification (Paragraph 0026 teaches computing stream fragments includes computing stream fragments each associated with a transition from a different one of the first set of segments, and computing stream fragments each associated with a transition to a different one of the second set of stream fragments. Fig.9, Paragraph 0105 teaches a program in segment 912B, such as Thus, since replacement segment(s) also include in-transition and out-transition fragments, selection of a particular replacement segment(s) to fill the duration of the original segment, is partly based on duration of in-transition and out-transition fragments {first notification and second notification}. Where in Fig.9, original segment 912B is replaced, at least, but not limited to, includes out-transition fragment 120B, in-transition fragment 140E, segment 912E, out-transition fragment 120F, and in-transition fragment 140C. Further in Fig.9, after transition fragments 120F and 140c, original stream is returned to, and later segment 912C, is presented).

Redmond, Charania, and Carver do not explicitly teach wherein at least one of said first or second notifications is instantaneous and wherein a signal path by which a user receives said first live stream in real time toggles back and forth between a terrestrial radio signal and a simulcast of said terrestrial radio signal as needed partly based on a signal strength and partly based on a signal path bottleneck bandwidth.
In an analogous art, Houston teaches wherein at least one of said first or second notifications is instantaneous (Paragraph 0108 teaches output devices of viewing devices may output an instant transition from original media content to takeover media content. Original media content and takeover media content may be stitched together to form a seamless, continuous video).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond, Charania, and Carver to include wherein at least one of said first or second notifications is instantaneous, as taught by 
Redmond, Charania, Carver, and Houston do not explicitly teach wherein a signal path by which a user receives said first live stream in real time toggles back and forth between a terrestrial radio signal and a simulcast of said terrestrial radio signal as needed partly based on a signal strength and partly based on a signal path bottleneck bandwidth.
In an analogous art, Ichino teaches wherein a signal path by which a user receives a first live stream in real time switches between a terrestrial radio signal and a simulcast of said terrestrial radio signal as needed partly based on a signal strength (Col 2: lines 14-21 teaches allowing for switching between normal television audio program and a radio simulcast. Col 2: lines 31-35 teaches automatically comparing the strength of the television audio signal and automatically selecting the stronger of the two signals).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond, Charania, Carver, and Houston to include wherein a signal path by which a user receives a first live stream in real time switches between a terrestrial radio signal and a simulcast of said terrestrial radio signal as needed partly based on a signal strength, as taught by Ichino, for the advantage of enabling the system to automatically select the stronger of the two signals, so that viewer is not burdened with a choice between first signal and 
Redmond, Charania, Carver, Houston, and Ichino do not explicitly teach switches is toggles back and forth between signals as needed partly based on a signal strength and partly based on a signal path bottleneck bandwidth.
In an analogous art, Seo teaches switches is toggles back and forth between signals as needed partly based on a signal strength and partly based on a signal path bottleneck bandwidth (Paragraph 0007 teaches apparatus may experience difficulty in connecting to the network, due to changes in network environment or internal issues occurring on the side of the service provider, abrupt weather change, etc. Paragraph 0009 teaches apparatus automatically changes to next-order network, when experiencing difficulty in connecting to a network in use, e.g., a currently-used or selected network. Paragraph 0010 teaches apparatus may receive information on a plurality of networks. Select one of the plurality of networks, measure the signal intensity and if it is below a preset value, changing to a next-order network. Paragraph 011 teaches after changing to next-order network, re-measuring signal intensity of user-selected network periodically, and when signal intensity of user-selected network is equal or greater than a preset value, changing from next-order network to user-selected network. Paragraph 0012 teaches after changing to next-order network, measuring signal intensity of next-order network, and when signal intensity is below preset value, changing to another network other than the next-order network. Paragraph 0014 teaches re-measuring signal intensity of the network When there are two networks, the system may periodically check either network, and switch back and forth accordingly based on network measurements).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond, Charania, Carver, Houston, and Ichino to include switches is toggles back and forth between signals as needed partly based on a signal strength and partly based on a signal path bottleneck bandwidth, as taught by Seo, for the advantage of enabling the system to automatically change from one network to another, when experiencing difficulty in connecting to a network in use (Seo – Paragraph 0009, 0011-0012), so that users won’t have to go through the cumbersome process of selecting an alternate network service themselves (Seo – Paragraph 0007).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 2018/0160195), in view of Charania et al. (US 2012/0222066), and further in view of Stumphauzer II (US 2003/0014767).
claim 11, Redmond and Charania teach wherein said causing said interruption of said first live stream comprises: 
determining that a current user prefers said first on-demand content item above said first programmed segment (Redmond - Paragraph 0075 teaches user being allowed to “skip” the playing portions of certain media content items during the fixed duration break. Paragraph 0054-0055 teaches user requesting to skip a particular media content and in response to receiving the skip request message, determining an updated set of media content items for the client device 104 to play. Paragraph 0056 teaches generating a playlist having the same duration of the requested playlist duration. Paragraph 0095 teaches switching to play content from the updated playlist at 238. Paragraph 0051 teaches determining a particular set of media content items for the client device 104 to play using a media recommendation engine. Selection for the items on the playlist may be based on including, but not limited to, a time of day, demographic information of the user, prior history of the user, a type of descriptive information of the particular program currently being watched, a requested length of the requested playlist, etc.). 
Redmond and Charania does not explicitly teach determining that a current user ranks one or more category identifiers pertaining to said first content item above one or more category identifiers pertaining to said first programmed segment as said first preference. 
In an analogous art, Stumphauzer II teaches determining that a current user ranks one or more category identifiers pertaining to a first content item 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond and Charania to include determining that a current user ranks one or more category identifiers pertaining to a first content item above one or more category identifiers pertaining to a first programmed segment as first preference, as taught by Stumphauzer II, for the advantage of enabling the system to easily identify and present preferred content(s) to the user, better catering to viewer(s) desires and preferences.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 2018/0160195), in view of Charania et al. (US 2012/0222066), and further in view of Grant et al. (US 2013/0276024).
Consider claim 13, Redmond and Charania teach wherein said selecting said first on-demand content item, first on-demand content item, wherein said first on-demand content item is an event media stream that is retrieved, said first on-demand content item (Redmond - Paragraph 0051 teaches determining a particular set of media content items for the client device 104 to play using a media recommendation engine. Selection for the items on the playlist may be 
causing a category identifier pertaining to said first content item to be presented to a user with one or more other category identifiers;
receiving an indication of said one or more other category identifiers being disfavored by said user in lieu of any indication said user disfavors said one or more category identifiers pertaining to said first content item, wherein said first content item is retrieved as a conditional response to said indication of said one or more other category identifiers being disfavored by said user as said one or more indications of said first user preference pertaining to said first content item.
In an analogous art, Grant teaches causing a category identifier pertaining to a first content item to be presented to a user with one or more other category identifiers; receiving an indication of said one or more other category identifiers being disfavored by said user in lieu of any indication said user disfavors said one or more category identifiers pertaining to said first content item, wherein said first content item is retrieved as a conditional response to said indication of said one or more other category identifiers being disfavored by said user as said one or more indications of said first user preference pertaining to said first content item (Figs.3A, 4A, Paragraph 0071 teaches providing a user interface at the client to identify content and advertisements, where content/advertisements may be enhanced or modified based at least in part on the user’s preferences, As seen in Figs.3A, 4A, there are toggle boxes, where some like ads of interest, etc are initially unchecked. By checking them, user indicates interest. However, if user takes no action, it is left uncheck, which indicates user non-interest in the item. Based on user toggle selections, particular content/advertisements are retrieved). 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond and Charania to include causing a category identifier pertaining to a first content item to be presented to a user with one or more other category identifiers; receiving an indication of said one or more other category identifiers being disfavored by said user in lieu of any indication said user disfavors said one or more category identifiers pertaining to said first content item, wherein said first content item is retrieved as a conditional response to said indication of said one or more other category identifiers being disfavored by said user as said one or more indications of said first user preference pertaining to said first content item, as taught by Grant, for the advantage of enables the user to specify information that may be used to help identify and present desirable content to the user, allowing the system to present .

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Redmond et al. (US 2018/0160195), in view of Charania et al. (US 2012/0222066), in view of Carver et al. (US 2003/0206596), and further in view of Yao (US 2012/0011552).
Consider claim 19, Redmond and Charania teach a first on-demand content item (Redmond - Paragraph 0051 teaches determining a particular set of media content items for the client device 104 to play using a media recommendation engine. Selection for the items on the playlist may be based on including, but not limited to, a time of day, demographic information of the user, prior history of the user, a type of descriptive information of the particular program currently being watched, a requested length of the requested playlist, etc. Fig.5A, Paragraph 0054 teaches allowing users to request a “skip” of a particular media content item being played during a fixed-duration break. Paragraph 0075 teaches user being allowed to “skip” the playing portions of certain media content items during the fixed duration break), but do not explicitly teach including in a presentation both a transitional first notification before and ending within one second of a first content item and a resumptive notification before and ending within one second of a later-programmed second programmed 
In an analogous art, Carver teaches including in a presentation both a transitional first notification before and ending within one second of a first content item and a resumptive notification before and ending within one second of a later-programmed second programmed segment (Paragraph 0026 teaches computing stream fragments includes computing stream fragments each associated with a transition from a different one of the first set of segments, and computing stream fragments each associated with a transition to a different one of the second set of stream fragments. Fig.9, Paragraph 0105 teaches a program in segment 912B, such as an original commercial, is to be replaced by a program in segment 912E, such as replacement commercial. The replacement stream includes out-transition fragment 120B, in-transition fragment 140E, segment 912E, out-transition fragment 120F, and in-transition fragment 140C. Paragraph 0106 teaches a client device where application is to replace television commercials with particular commercials that are selected according to the client device. Client device receives original stream 810, alternative commercial segments along with their associated in-transition fragments, and out-transition fragments. Client device selector dynamically selects the appropriate replacement commercial segment(s) stream. To the extent that duration of the original commercial segment 912B is equal to the replacement stream 950, which includes pair of out- and in-transition fragments at each end of the replacement commercial, no retiming or buffering of the source stream 810 is Thus, since replacement segment(s) also include in-transition and out-transition fragments, selection of a particular replacement segment(s) to fill the duration of the original segment, is partly based on in-transition and out-transition fragments {first transitional notification and resumptive second notification}. Where in Fig.9, original segment 912B is replaced, at least, but not limited to, includes out-transition fragment 120B, in-transition fragment 140E, segment 912E, out-transition fragment 120F, and in-transition fragment 140C. Further in Fig.9, after transition fragments 120F and 140c, original stream is returned to, and later segment 912C, is presented. Paragraph 0116 teaches in- and out-transitions can be black frames or other transition effects, such as frozen frame or a gradual fade. In-transition and out-transition fragments {first transitional notification and resumptive second notification} has a visible component displayed to a user, such as a visible transition effect of black frame, frozen frame, or gradual fade).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond and Charania to include including in a presentation both a transitional first notification before and ending within one second of a first content item and a resumptive notification before and ending within one second of a later-programmed second programmed segment, as taught by Carver, for the advantage of selecting alternative content(s) having a duration equal to the original segment that includes in- and out-transition fragments, so that no retiming or buffering is needed to continue after the commercial (Carver – Paragraph 0106), allowing the system to properly account 
Redmond, Charania, and Carver do not explicitly teach wherein at least said first notification includes a label appearing in or disappearing from an image displayed to a user.
In an analogous art, Yao teaches wherein at least a first notification includes a label appearing in or disappearing from an image displayed to a user (226-Fig.2, Paragraph 0062-0063 teaches a quick speed graphic notification 226 that is presented to the user when an image is displayed).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond, Charania, and Carver to include wherein at least a first notification includes a label appearing in or disappearing from an image displayed to a user, as taught by Yao, for the advantage of indicating to the user availability of presentation of media content stream (Yao – Paragraph 0062), quickly providing the user with additional useful information.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Redmond et al. (US 2018/0160195), in view of Charania et al. (US 2012/0222066), and further in view of Casagrande (US 2017/0332119).
Consider claim 20, Redmond and Charania teach obtaining a type identification of content on said first live stream, wherein obtaining said selection of at least said first on-demand content item includes providing said type identification of said content on said first live stream to an automatic content 
In an analogous art, Casagrande teaches type identification of content on a first stream as categorical first metadata (Paragraph 0019 teaches content consist of program and further includes content metadata, which may be any information associated with program content. Content metadata may include, for example, type of program, e.g., comedic movie, TV drama, sporting event, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond and Charania to include type identification of content on a first stream as categorical first metadata, as taught by Casagrande, for the advantage of providing metadata that describes the program content (Casagrande – Paragraph 0005), allowing the system to easily retrieve, ascertain, and process interest related to particular content.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 2018/0160195), in view of Charania et al. (US 2012/0222066), in view of Ichino (US 5,440,351), and further in view of Seo et al. (US 2016/0127973).
claim 21, Redmond and Charania teach said first user preference pertaining to said first on-demand content item (Redmond - Paragraph 0051 teaches determining a particular set of media content items for the client device 104 to play using a media recommendation engine. Selection for the items on the playlist may be based on including, but not limited to, a time of day, demographic information of the user, prior history of the user, a type of descriptive information of the particular program currently being watched, a requested length of the requested playlist, etc.), but do not explicitly teach wherein a signal path by which a user receives said first live stream in real time toggles back and forth between a terrestrial radio signal and a simulcast of said terrestrial radio signal partly based on a signal strength, partly based on a signal path bottleneck bandwidth, and partly based on said first user preference.
In an analogous art, Ichino teaches wherein a signal path by which a user receives a first live stream in real time switches between a terrestrial radio signal and a simulcast of said terrestrial radio signal as needed partly based on a signal strength (Col 2: lines 14-21 teaches allowing for switching between normal television audio program and a radio simulcast. Col 2: lines 31-35 teaches automatically comparing the strength of the television audio signal and automatically selecting the stronger of the two signals).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond and Charania to include wherein a signal path by which a user receives a first live stream in real time switches between a terrestrial radio signal and a simulcast of said terrestrial radio signal as needed 
Redmond, Charania, and Ichino do not explicitly teach switches is toggles back and forth between signals as needed partly based on a signal strength, partly based on a signal path bottleneck bandwidth, and partly based on said first user preference.
In an analogous art, Seo teaches switches is toggles back and forth between signals as needed partly based on a signal strength, partly based on a signal path bottleneck bandwidth, and partly based on said first user preference (Paragraph 0007 teaches apparatus may experience difficulty in connecting to the network, due to changes in network environment or internal issues occurring on the side of the service provider, abrupt weather change, etc. Paragraph 0009 teaches apparatus automatically changes to next-order network, when experiencing difficulty in connecting to a network in use, e.g., a currently-used or selected network. Paragraph 0010 teaches apparatus may receive information on a plurality of networks. Select one of the plurality of networks, measure the signal intensity and if it is below a preset value, changing to a next-order network. Paragraph 011 teaches after changing to next-order network, re-measuring signal intensity of user-selected network periodically, and when signal intensity of user-selected network is equal or greater than a preset value, changing from When there are two networks, the system may periodically check either network, and switch back and forth accordingly based on network measurements).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond, Charania, Carver, Houston, and Ichino to include switches is toggles back and forth between signals as needed partly based on a signal strength, partly based on a signal path bottleneck bandwidth, and partly based on said first user preference, as taught by Seo, for the advantage of enabling the system to automatically change from one network to another, when experiencing difficulty in connecting to a network in use (Seo – Paragraph 0009, 0011-0012), so that users won’t have to go through the cumbersome process of selecting an alternate network service themselves (Seo – Paragraph 0007).

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Redmond et al. (US 2018/0160195), in view of Charania et al. (US 2012/0222066), and further in view of Kilar et al. (US 2012/0110618).
Consider claim 22, Redmond and Charania teach said first on-demand content item (Redmond - Paragraph 0051 teaches determining a particular set of media content items for the client device 104 to play using a media recommendation engine. Selection for the items on the playlist may be based on including, but not limited to, a time of day, demographic information of the user, prior history of the user, a type of descriptive information of the particular program currently being watched, a requested length of the requested playlist, etc.).
Redmond and Charania do not explicitly teach retrieving media feedback pertaining to said first content item; and
signaling playback event metering notifications at a start and stop of said presentation of at least some of said first content item.
In an analogous art, Kilar teaches retrieving media feedback pertaining to a first content item; and signaling playback event metering notifications at a start and stop of presentation of at least some of said first content item (Fig.17A, Paragraph 0309, 0313 teaches obtaining user feedback during playing of the advertisement).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond and Charania to include retrieving media .

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 2018/0160195), in view of Carver et al. (US 2003/0206596), in view of Charania et al. (US 2012/0222066), and further in view of Kilar et al. (US 2012/0110618).
Consider claim 23, Redmond, Carver, and Charania teach wherein said first on demand content item is an event media stream that is retrieved as a conditional response to said one or more indications of said first user preference pertaining to said first on-demand content item (Redmond - Paragraph 0049 teaches utilizing client device 104 to play media content items having fixed-duration breaks, such as “live” streams/broadcasts, from a variety of sources. The SCSC module 125 can be configured to detect an upcoming fixed-duration break from a media playlist server 106. Paragraph 0066 teaches media content metadata, which can include a data value indicating a total duration of the media content, indications of when breaks occur, the lengths of these breaks, etc. Paragraph 0067 teaches a fixed-duration break approaches and SCSC module 125 can detect the upcoming break at block 206. SCSC module can detect 
said first on-demand content item (Redmond - Paragraph 0051 teaches determining a particular set of media content items for the client device 104 to play using a media recommendation engine. Selection for the items on the playlist may be based on including, but not limited to, a time of day, demographic information of the user, prior history of the user, a type of descriptive information of the particular program currently being watched, a requested length of the requested playlist, etc.).

signaling playback event metering notifications at a start and stop of said presentation of at least some of said first content item.
In an analogous art, Kilar teaches retrieving media feedback pertaining to a first content item; and signaling playback event metering notifications at a start and stop of presentation of at least some of said first content item (Fig.17A, Paragraph 0309, 0313 teaches obtaining user feedback during playing of the advertisement).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond, Carver, and Charania to include retrieving media feedback pertaining to a first content item; and signaling playback event metering notifications at a start and stop of presentation of at least some of said first content item, as taught by Kilar, for the advantage of enabling the system to learn more about the user so that more suitable advertisements may be selected for presentation (Kilar – Paragraph 0313), allowing the system to better and effectively provide content to user(s).

Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 2018/0160195), in view of Carver et al. (US 2003/0206596), in view of Charania et al. (US 2012/0222066), and further in view of Yao (US 2012/0011552).
Consider claim 24, Redmond, Carver, and Charania teach including in a presentation both said transitional first notification before and ending within one Thus, since replacement segment(s) also include in-transition and out-transition fragments, selection of a particular replacement segment(s) to fill the duration of the original segment, is partly based on in-transition and out-transition fragments {first transitional notification and resumptive second notification}. Where in Fig.9, original segment 912B is replaced, at least, but not limited to, includes out-transition fragment 120B, in-transition fragment 140E, segment 912E, out-transition fragment 120F, and in-transition fragment 140C. Further in Fig.9, after transition fragments 120F and 140c, original stream is returned to, and later segment 912C, is presented. Paragraph 0116 teaches in- and out-transitions can be black frames or other transition effects, such as frozen frame or a gradual fade. In-transition and out-transition fragments {first transitional notification and resumptive second notification} has a visible component displayed to a user, such as a visible transition effect of black frame, frozen frame, or gradual fade).

In an analogous art, Yao teaches wherein notification includes a label appearing in or disappearing from a displayed image as a visible component displayed to a user (226-Fig.2, Paragraph 0062-0063 teaches a quick speed graphic notification 226 that is presented to the user when an image is displayed).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond, Carver, and Charania to include wherein notification includes a label appearing in or disappearing from a displayed image as a visible component displayed to a user, as taught by Yao, for the advantage of indicating to the user availability of presentation of media content stream (Yao – Paragraph 0062), quickly providing the user with additional useful information.

Consider claim 25, Redmond, Carver, and Charania teach wherein said transitional first notification also includes a visible component (Carver - Paragraph 0026 teaches computing stream fragments includes computing stream fragments each associated with a transition from a different one of the first set of segments, and computing stream fragments each associated with a transition to a different one of the second set of stream fragments. Fig.9, Paragraph 0105 teaches a program in segment 912B, such as an original commercial, is to be replaced by a program in segment 912E, such as Thus, since replacement segment(s) also include in-transition and out-transition fragments, selection of a particular replacement segment(s) to fill the duration of the original segment, is partly based on in-transition and out-transition fragments {first transitional notification and resumptive second notification}. Where in Fig.9, original segment 912B is replaced, at least, but not limited to, includes out-transition fragment 120B, in-transition fragment 140E, segment 912E, out-transition fragment 120F, and in-transition fragment 140C. Further in Fig.9, after transition fragments 120F and 140c, original stream is returned to, and later segment 912C, is presented. Paragraph 0116 teaches in- and out-transitions can be black frames or other transition effects, such as frozen frame or a gradual fade. In-transition and out-transition fragments {first transitional notification and resumptive second notification} has a visible component displayed to a user, such as a visible transition effect of black frame, frozen frame, or gradual fade), but do not explicitly teach wherein said visible component comprises a displayed label.
In an analogous art, Yao teaches wherein a visible component comprises a displayed label (226-Fig.2, Paragraph 0062-0063 teaches a quick speed graphic notification 226 that is presented to the user when an image is displayed).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Redmond, Carver, and Charania to include wherein a visible component comprises a displayed label, as taught by Yao, for the advantage of indicating to the user availability of presentation of media content stream (Yao – Paragraph 0062), quickly providing the user with additional useful information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JASON K LIN/Primary Examiner, Art Unit 2425